UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT Multi-Cap Value Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (96.0%) (a) Shares Value Aerospace and defense (6.2%) Alliant Techsystems, Inc. 3,990 $389,264 B/E Aerospace, Inc. (NON) 6,470 477,615 Honeywell International, Inc. 5,910 490,766 L-3 Communications Holdings, Inc. 5,820 549,990 Northrop Grumman Corp. 6,050 576,323 Airlines (1.5%) Alaska Air Group, Inc. 3,300 206,646 Delta Air Lines, Inc. (S) 17,000 401,030 Beverages (4.4%) Beam, Inc. 8,230 532,070 Coca-Cola Enterprises, Inc. 30,360 1,220,776 Capital markets (4.3%) Ameriprise Financial, Inc. 6,728 612,786 Carlyle Group LP (The) (Partnership shares) 6,631 170,549 Charles Schwab Corp. (The) 22,650 478,821 KKR & Co. LP 14,860 305,819 Raymond James Financial, Inc. 4,352 181,348 Chemicals (2.0%) LyondellBasell Industries NV Class A 7,950 582,179 Tronox, Ltd. Class A (S) 9,329 228,281 Commercial banks (4.4%) Bancorp, Inc. (The) (NON) 18,214 322,752 BB&T Corp. 5,470 184,613 Fifth Third Bancorp 5,270 95,071 First Niagara Financial Group, Inc. 11,930 123,714 First Republic Bank 7,460 347,860 Regions Financial Corp. 19,460 180,200 UMB Financial Corp. (S) 3,140 170,628 Webster Financial Corp. 4,650 118,715 Zions Bancorp. (S) 8,640 236,909 Commercial services and supplies (2.2%) ADT Corp. (The) (NON) (S) 5,765 234,405 Tyco International, Ltd. 19,190 671,266 Communications equipment (1.1%) Brocade Communications Systems, Inc. (NON) 40,300 324,415 Polycom, Inc. (NON) 12,320 134,534 Computers and peripherals (0.7%) NetApp, Inc. (S) 6,328 269,699 Containers and packaging (5.7%) MeadWestvaco Corp. 7,880 302,434 Rock-Tenn Co. Class A 1,750 177,223 Sealed Air Corp. 18,740 509,541 Silgan Holdings, Inc. 27,560 1,295,320 Diversified consumer services (0.7%) ITT Educational Services, Inc. (NON) (S) 8,680 269,080 Diversified financial services (3.0%) Bank of America Corp. 37,110 512,118 CME Group, Inc. 5,140 379,743 JPMorgan Chase & Co. 6,420 331,850 Diversified telecommunication services (0.6%) CenturyLink, Inc. (S) 7,610 238,802 Electric utilities (2.2%) Edison International 5,830 268,530 FirstEnergy Corp. 7,370 268,637 Great Plains Energy, Inc. 16,470 365,634 Electrical equipment (0.8%) AMETEK, Inc. 7,442 342,481 Energy equipment and services (3.4%) Halliburton Co. 13,630 656,285 McDermott International, Inc. (NON) 42,190 313,472 Weatherford International, Ltd. (NON) 26,040 399,193 Health-care equipment and supplies (5.6%) Alere, Inc. (NON) 15,520 474,446 CareFusion Corp. (NON) 8,400 309,960 Covidien PLC 14,526 885,214 Merit Medical Systems, Inc. (NON) 48,019 582,470 Health-care providers and services (2.8%) Aetna, Inc. 3,720 238,154 Mednax, Inc. (NON) 4,480 449,792 Tenet Healthcare Corp. (NON) 5,200 214,188 WellCare Health Plans, Inc. (NON) 3,380 235,721 Hotels, restaurants, and leisure (0.8%) Penn National Gaming, Inc. (NON) (S) 5,900 326,624 Household durables (4.4%) Garmin, Ltd. (S) 12,460 563,067 Harman International Industries, Inc. 10,510 696,077 Whirlpool Corp. 3,550 519,862 Insurance (6.6%) American International Group, Inc. 9,870 479,978 Chubb Corp. (The) 3,340 298,128 Hartford Financial Services Group, Inc. (The) (S) 15,286 475,700 Marsh & McLennan Cos., Inc. 10,450 455,098 Validus Holdings, Ltd. (S) 9,610 355,378 XL Group PLC 19,250 593,285 IT Services (2.1%) Computer Sciences Corp. 9,610 497,221 Fidelity National Information Services, Inc. 7,620 353,873 Machinery (1.9%) Joy Global, Inc. (S) 3,020 154,141 Snap-On, Inc. 3,910 389,045 Wabtec Corp. 3,740 235,134 Marine (1.1%) Baltic Trading, Ltd. 40,668 198,867 Diana Shipping, Inc. (Greece) (NON) (S) 19,830 239,348 Media (2.1%) CBS Corp. Class B 5,900 325,444 Regal Entertainment Group Class A (S) 27,390 519,862 Metals and mining (0.5%) Steel Dynamics, Inc. (S) 11,380 190,160 Multi-utilities (0.8%) PG&E Corp. (S) 7,690 314,675 Multiline retail (0.5%) Macy's, Inc. 4,750 205,533 Office electronics (0.8%) Xerox Corp. 31,150 320,534 Oil, gas, and consumable fuels (7.2%) Apache Corp. 3,690 314,167 Energen Corp. (S) 4,680 357,505 HollyFrontier Corp. 5,900 248,449 Marathon Oil Corp. 21,210 739,805 Penn Virginia Corp. (NON) 42,830 284,820 QEP Resources, Inc. 10,120 280,223 Royal Dutch Shell PLC ADR (United Kingdom) (S) 5,827 382,717 Talisman Energy, Inc. (Canada) 26,780 307,970 Personal products (2.0%) Coty, Inc. Class A (NON) 13,958 226,259 Herbalife, Ltd. 3,120 217,682 Prestige Brands Holdings, Inc. (NON) 11,812 355,777 Pharmaceuticals (4.9%) AbbVie, Inc. 4,730 211,573 Actavis PLC (NON) 5,550 799,200 Endo Health Solutions, Inc. (NON) 5,850 265,824 Jazz Pharmaceuticals PLC (NON) 3,160 290,625 ViroPharma, Inc. (NON) (S) 10,618 417,287 Real estate management and development (0.5%) CBRE Group, Inc. Class A (NON) 8,020 185,503 Road and rail (0.9%) Hertz Global Holdings, Inc. (NON) 15,740 348,798 Semiconductors and semiconductor equipment (1.0%) Magnachip Semiconductor Corp. (South Korea) (NON) 3,731 80,328 Micron Technology, Inc. (NON) 19,250 336,298 Software (1.0%) Symantec Corp. 16,521 408,895 Specialty retail (5.0%) Best Buy Co., Inc. 14,060 527,250 GameStop Corp. Class A 13,000 645,450 Men's Wearhouse, Inc. (The) 8,500 289,425 Office Depot, Inc. (NON) 23,670 114,326 TJX Cos., Inc. (The) 7,580 427,436 Thrifts and mortgage finance (0.3%) Radian Group, Inc. (S) 8,710 121,328 Total common stocks (cost $28,884,540) SHORT-TERM INVESTMENTS (14.9%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.13% (d) 4,775,811 $4,775,811 Putnam Short Term Investment Fund 0.06% (AFF) 1,238,936 1,238,936 Total short-term investments (cost $6,014,747) TOTAL INVESTMENTS Total investments (cost $34,899,287) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $40,331,443. (b) The aggregate identified cost on a tax basis is $35,222,919, resulting in gross unrealized appreciation and depreciation of $9,973,448 and $450,334, respectively, or net unrealized appreciation of $9,523,114. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $1,241,673 $964,802 $2,206,475 $52 $— Putnam Short Term Investment Fund * — 7,597,729 6,358,793 368 1,238,936 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $4,660,314. The fund received cash collateral of $4,775,811, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $5,429,436 $— $— Consumer staples 2,552,564 — — Energy 4,284,606 — — Financials 7,717,894 — — Health care 5,374,454 — — Industrials 5,905,119 — — Information technology 2,725,797 — — Materials 3,285,138 — — Telecommunication services 238,802 — — Utilities 1,217,476 — — Total common stocks — — Short-term investments 1,238,936 4,775,811 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Note 9: Offsetting of financial and derivative assets and liabilities Goldman Sachs Bank USA Total Assets: Securities on loan 4,660,314 Total Assets $4,660,314 Total Financial and Derivative Net Assets $4,660,314 Total collateral received (pledged)##† $4,660,314 Net amount $— $— ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
